Case 2:19-cv-06823-GBD Document 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=—seewm meen ewr ene cee ew ew wre eee eee ee ee we ee xX
SCOTT SOLOMON,
Plaintiff, :

-against- :

AMERICAN FEDERATION OF STATE, ;
COUNTY AND MUNICIPAL EMPLOYEES, __:
DISTRICT COUNCIL 37, AFL-CIO, ;
Defendant. :

ene ee ee ee ee ee eee ee ee ee ee ee ee eee xX

GEORGE B. DANIELS, United States District Judge:

Filed 05/14/20 Page 1of1

 

ORDER |

19 Civ. 6823 (GBD)

The Plaintiff’s request that the Court stay all further proceedings in this case until a decision

by the United States Court of Appeals for the Second Circuit on an en banc petition in Wholean v.

CSEA SEIU Local 2001, No. 19-1563, (ECF No. 18), is DENIED. The Defendant shall file any

motion to dismiss by July 31, 2020. A conference is hereby scheduled for October 21, 2020 at

9:45 am.

The Clerk of Court is hereby directed to remove this action from the suspense docket.

Dated: New York, New York
May 14, 2020

SO ORDERED.

Aura 6 Donate

 

 

Cfo RG B. DANIELS
ited States District Judge
